FILED
                           NOT FOR PUBLICATION
                                                                             APR 27 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SHELDON F. GOLDBERG; et al.,                     No.    17-16798

              Plaintiffs-Appellants,             D.C. No.
                                                 2:17-cv-02106-JCM-VCF
 v.

JACK BARRECA; et al.,                            MEMORANDUM*

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                            Submitted April 11, 2018**
                             San Francisco, California

Before: THOMAS, Chief Judge, and FERNANDEZ and GOULD, Circuit Judges.

      Sheldon F. Goldberg and Barbara A. Goldberg (collectively, “the

Goldbergs”) and their corporation, Beneficial Innovations, Inc. (“Beneficial”),

appeal the district court’s denial of their temporary restraining order (“TRO”),


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
preliminary injunction, and reconsideration motions. We have jurisdiction over

this interlocutory appeal, 28 U.S.C. § 1292(a)(1), and affirm.

                                           I

      We only have jurisdiction over corporations that are represented by counsel.

D-Beam P’ship v. Roller Derby Skates, Inc., 366 F.3d 972, 973–74 (9th Cir. 2004).

After filing an opening brief in this appeal, Beneficial’s counsel withdrew because

the Goldbergs and Beneficial discharged him. In granting counsel’s motion to

withdraw, we informed Beneficial that it must be represented by counsel to

proceed before this Court, but no counsel has since appeared on its behalf.

Accordingly, we do not have jurisdiction over Beneficial’s appeal.

                                          II

      The district court did not commit a procedural error requiring remand.

Federal Rule of Civil Procedure 52 required the district court to “find the facts

specially and state its conclusions of law separately” when ruling on the

Goldbergs’ motions for interlocutory injunctive relief. Fed. R. Civ. P. 52(a)(1), (2)

(emphasis added). The district court’s findings and conclusions are intermixed

rather than separately stated. However, the relevant orders are “sufficient to permit

meaningful review.” Rodriguez v. Robbins, 715 F.3d 1127, 1133 n.6 (9th Cir.

2013) (citation omitted). Thus, no remand is required.


                                          2
      The district court also did not abuse its discretion by denying the Goldbergs’

TRO and preliminary injunction motions before receiving a reply brief. See All. of

Nonprofits for Ins., Risk Retention Grp. v. Kipper, 712 F.3d 1316, 1327 (9th Cir.

2013) (noting review standard for local rules). The Goldbergs failed to “present

[a] prima facie case[ ] for injunctive relief” in their opening brief. Because the

Goldbergs could not raise new arguments in their reply brief to establish the

necessary prima facie case, the district court was not required to wait for a reply

brief before ruling. See Fed. R. Civ. P. 1 (The rules should be construed to ensure

the “just, speedy, and inexpensive determination of every action and proceeding.”);

Nev. Local R. 1-1(a) (same). Moreover, even if the district court abused its

discretion, the Goldbergs cannot demonstrate harm because they filed a subsequent

motion for reconsideration in which they could raise any purportedly foreclosed

arguments. See Fed. R. Civ. P. 61 (harmless error rule).

      Finally, the district court did not abuse its discretion by failing to hold an

evidentiary hearing when initially ruling on the Goldbergs’ preliminary injunction

motion because it did not need to resolve any factual disputes to conclude that

three of the four required factors—namely, irreparable injury, balance of hardships,

and public interest—weighed against relief. See Winter v. Natural Resources

Defense Council, Inc., 555 U.S. 7, 20 (2008) (listing four factors);


                                           3
Stanley v. Univ. of S. Cal., 13 F.3d 1313, 1326 (9th Cir. 1994) (noting review

standard for denial of an evidentiary hearing). On reconsideration, even if the

district court erred by failing to hold an evidentiary hearing to assist in construing

the Agreement, the interpretation of which was necessary to assess the likelihood

of success, the error is harmless. See Fed. R. Civ. P. 61 (harmless error rule). The

other three required factors do not require an evidentiary hearing and, as noted

below, all three weigh against relief.

                                           III

      The district court did not abuse its discretion in applying the irreparable

injury, balance of hardships, and public interest factors to conclude that the

Goldbergs were not entitled to a TRO or preliminary injunction. See Pac.

Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 638 (9th Cir. 2015)

(noting review standard for a TRO and preliminary injunction); Micha v. Sun Life

Assurance of Can., Inc., 874 F.3d 1052, 1056 (9th Cir. 2017) (noting review

standard for reconsideration). As the district court noted, the Goldbergs failed to

demonstrate why the infringement of their purported partnership rights is

irreparable when Nevada law provides two remedies for an aggrieved partner, one

of which is monetary damages. Jeaness v. Besnilian, 706 P.2d 143, 145–46 (Nev.

1985). The Goldbergs’ loss is primarily “temporary economic loss,” while


                                           4
Appellees could experience damage to customer relationships and a loss of good

will, which are difficult to quantify monetarily. The Goldbergs’ proposed

injunctive relief would also burden a third-party by requiring it to store the

margarita product in its facilities. The public interest is best served by allowing the

Goldbergs to advance their claims through “the regular course of civil litigation”

rather than “interfering with numerous private contracts.” In sum, the district court

did not abuse its discretion because it logically applied the Winter framework to

the facts of this case. Winter, 555 U.S. at 20.



      AFFIRMED.




                                           5